13-675
         Wang v. Holder
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A087 974 622
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of June, two thousand fourteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       CHUN LI WANG,
14                Petitioner,
15
16                        v.                                    13-675
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Grace Victoria Calle, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Shelley R. Goad, Assistant
27                                     Director; Kristen Giuffreda Chapman,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Chun Li Wang, a native and citizen of China, seeks

 6   review of a January 28, 2013 decision of the BIA affirming

 7   an Immigration Judge’s (“IJ”) September 22, 2011 denial of

 8   asylum, withholding of removal, and relief under the

 9   Convention Against Torture (“CAT”).    In re Chun Li Wang, No.

10   A087 974 622 (B.I.A. Jan. 28, 2013), aff’g No. A087 974 622

11   (Immig. Ct. N.Y. City Sept. 22, 2011).   We assume the

12   parties’ familiarity with the underlying facts and

13   procedural history of this case.

14       Under the circumstances of this case, we have reviewed

15   both the BIA’s and IJ’s decisions.    See Yun-Zui Guan v.

16   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The applicable

17   standards of review are well-established.     See 8 U.S.C.

18   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d
19   162, 165-66 (2d Cir. 2008).

20       For asylum applications, like Wang’s, governed by the

21   REAL ID Act, the agency may, “[c]onsidering the totality of

22   the circumstances,” base a credibility finding on

23   inconsistencies in the applicant’s statements and other

                                   2
 1   record evidence without regard to whether they go “to the

 2   heart of the applicant’s claim,” demeanor and responsiveness

 3   to questioning, and the “inherent plausibility” of the

 4   applicant’s account.   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 5   Lin, 534 F.3d at 163-64.   Substantial evidence supports the

 6   agency’s adverse credibility determination.

 7       First, we defer to the IJ’s findings regarding

 8   demeanor.   The agency made a preliminary finding that Wang’s

 9   demeanor suggested he was testifying in a scripted manner.

10   This finding is supported by the record and is

11   “paradigmatically the sort of evidence that a fact-finder is

12   best positioned to evaluate.”       Li Zu Guan v. INS, 453 F.3d
13   129, 140 (2d Cir. 2006).

14       The adverse credibility determination is further

15   supported by the IJ’s identification of inconsistencies in

16   the record and omissions from Wang’s asylum application.

17   As the agency found, Wang’s asylum application lacked any

18   information about his religious activities between 1993 and

19   2004.   Wang explicitly stated in his application that he

20   “didn’t have contact . . . with Christianity” during this

21   time period.   However, he testified that he prayed and read

22   the Bible in his home throughout this period.      Viewed as


                                     3
 1   either as an omission or an inconsistency, the agency’s

 2   consideration of this discrepancy in determining credibility

 3   was appropriate.      Furthermore, Wang’s explanation for the

 4   omission–namely, that this information was not important–was

 5   insufficient to compel the conclusion that his testimony was

 6   credible.   “A petitioner must do more than offer a plausible

 7   explanation for his inconsistent statements to secure

 8   relief; he must demonstrate that a reasonable fact-finder

 9   would be compelled to credit his testimony.”       Majidi v.

10   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (internal

11   quotation marks and citations omitted).

12       The agency also reasonably relied on testimonial

13   inconsistencies regarding whether Wang sought medical

14   attention after his alleged beating for attending an

15   underground church.      Wang initially stated he received no

16   medical attention, but then stated that he did receive

17   treatment at a private clinic.       Further, Wang’s explanation

18   for omitting information about his injuries from his asylum

19   application –- that he “did not think about this” –- also

20   was insufficient to compel the conclusion that his testimony

21   was credible.   Id.

22       Given the demeanor findings and the inconsistencies and

23   omissions relating to the practice of Christianity and sole

                                      4
 1   allegation of past harm, the “totality of the circumstances”

 2   supports the agency’s adverse credibility determination.

 3   See Xiu Xia Lin, 534 F.3d at 167.      As all of Wang’s claims

 4   share the same factual predicate, the adverse credibility

 5   determination is dispositive.       See Paul v. Gonzales, 444

 6 F.3d 148, 155-57 (2d Cir. 2006).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.      Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18




                                     5